Citation Nr: 1709349	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  15-18 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in
St. Paul, Minnesota

THE ISSUES

1.  Entitlement to additional compensation for a dependent spouse, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946, from December 1947 to August 1953, and from May 1954 to January 1970.  He died in September 2013.  The appellant is his surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota (hereinafter, "Agency of Original Jurisdiction" or "AOJ").

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for VA compensation received in April 2011 indicated the Veteran was currently married, and provided the appellant's birth date and the number of her prior marriages.

2.  The Veteran submitted a Declaration of Status of Dependents VA Form 21-686c which was received in March 2013.  The Veteran provided the appellant's name, birthdate, social security number and date and place of marriage.  The Veteran indicated the appellant had three prior marriages, each of which terminated in divorce.

3.  The Veteran resided within a state and his statement concerning his marriage to the appellant, and her prior marriages, did not, on its face raise a question of its validity, or conflict with evidence of record, or indicate fraud or misrepresentation of the relationship in question.


CONCLUSION OF LAW

Entitlement to additional compensation for a dependent spouse, for accrued benefits purposes, is established.  38 U.S.C.A. §§ 5121, 5124 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.204, 3.216, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board is granting the claim for entitlement to additional compensation for a dependent spouse for accrued benefits purposes.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Accrued benefits must be based on evidence in the file at the date of death.  Specifically, periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2014).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2016).

The Board does note that there are exceptions to this general rule.  Under 38 U.S.C. § 5121(c), a person claiming accrued benefits must be afforded an opportunity to submit "evidence necessary to complete the application," (such as a death certificate).  VA's General Counsel clarified in a Precedent Opinion that the items referred to in these provisions (such as a death certificate) are data supporting the accrued benefits application itself, but not the claim for the underlying benefit. VAOPGCPREC 6-93 (59 Fed. Reg. 4752 (1994)).

Here, the Board must determine whether the evidence on file at the date of the Veteran's death contained sufficient evidence to find that the appellant was the Veteran's dependent spouse. 

A "spouse" is a person whose marriage to the Veteran is valid under the law of the place where the parties resided at the time of marriage, or when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

For purposes of benefits under laws administered by the Secretary, the Secretary may accept the written statement of a claimant as proof of the existence of marriage or dissolution of marriage for the purpose of acting on such individual's claim for benefits.  38 U.S.C.A. § 5124(a), (b)(1), (2).  By regulation, this written statement must contain the date (month and year) and place of the event, and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204 (a)(1).  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. §§ 3.216, 3.204(a)(1).

The Veteran filed claims for service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, left ankle sprain, arthritis lower back, eye problems, high blood pressure, asbestos exposure and diverticular disease in April 2011 with the VA Regional Office (RO) in Reno, Nevada.  On his application form, he indicated that he was married and provided the appellant's birth date.  He said he had been married twice before and identified the dates of his prior marriages and reason for their terminations.  He said that the appellant had been married three times prior to their marriage.  However, he did not provide any additional details concerning the appellant's prior marriages.

A "duty to assist" letter was sent to the Veteran in April 2011, for the purpose of informing him of the evidence needed to substantiate his claim.  The letter did not request any additional information regarding the Veteran's dependents.

In a January 2013 rating decision, the Veteran was granted service connection for PTSD, bilateral hearing loss and tinnitus, and assigned a 40 percent combined rating, effective in April 2011.  The Veteran was notified of the grant of service connection in correspondence dated February 13, 2013, which noted that payment commenced effective May 1, 2011, and that he was being paid as a single veteran with no dependents.  The letter advised the Veteran that he may be eligible for additional benefits based on dependency, but that the information he had provided regarding his dependent was incomplete.  He was advised that if he wished to submit a claim for dependents he should complete a VA Form 21-686c, "Declaration of Status of Dependents," which was enclosed with the notification letter, and return it to the RO.

In February 2013, the Veteran submitted the completed VA Form 21-686c, "Declaration of Status of Dependents."  On this form, he provided the appellant's name, birth date and social security number.  He provided the date and place of their marriage.  The Veteran provided the names of the appellant's three prior husbands and the reasons for and places of the terminations of her marriages.

In June 2013, the Veteran submitted a letter to the RO seeking assistance in adding the appellant as his dependent.  He stated that he had submitted proof of the marriage more than a month prior and noted that he and the appellant were married on September 22, 1990 in Ojai, California.  He stated that to date, he had received no retroactive compensation for a dependent, nor had he received any information regarding the claim.  He stated that his phone calls to the RO seeking assistance with this matter were not successful.

The Veteran died in September 2013, while hospitalized.  A claim for death benefits, including accrued benefits, was received from the appellant one month later, in October 2013.  On the application form, she reported that she had been married twice.  The appellant included a copy of her and the Veteran's marriage certificate, which documented her three prior marriages.  No further information was requested regarding her marital status prior to the AOJ's denial of service connection for cause of the Veteran's death in March 2014.

The appellant appealed the denial of DIC, accrued benefits and burial benefits.  A statement of the case (SOC) was issued which continued the denial of benefits as the evidence failed to establish a relationship between the Veteran's military service and his death.  The AOJ advised the appellant that she could apply for non-service connected burial benefits by completing an enclosed VA Form 21-530, Application for Burial Benefits.  The appellant perfected her appeal in June 2015.

In February 2016, the AOJ informed the appellant that they were working on her appeal for death benefits and asked for information pertaining to her three divorces prior to her marriage to the Veteran.  The letter stated that this information was necessary in order to determine her entitlement to DIC and accrued benefits.  In April 2016, the AOJ issued a supplemental statement of the case (SSOC) continuing the denial of the accrued benefits based on the appellant's failure to furnish her complete marital history.

The Board notes that on the claim for compensation filed in April 2011 the Veteran indicated he was married and provided the appellant's birth date.  Subsequently, in February 2013, he filed a completed VA Form 21-686c, "Declaration of Status of Dependents" which contained the appellant's name, birth date, social security number, and date and place of their marriage.  The Veteran also provided the names of the appellant's three prior husbands and the reasons for and places of the terminations of her marriages.  Thus, all of the information required in the aforementioned law and regulation was of record as of February 2013, prior to the Veteran's death. 

VA may require the submission of documentation in support of the claimant's statement if the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Here, both the Veteran and the appellant resided within a state.  There is no reasonable indication in any statement or evidence of record, of fraud or misrepresentation of the marriage between the Veteran and the appellant.

The AOJ denied the Veteran's claim on the basis that he did not provide enough information about his dependents; despite indicating he was married on his initial application.  Subsequently, the Veteran submitted a completed Declaration of Status of Dependents form which included the appellant's name birth date, social security number, information regarding their marriage and information regarding the appellant's three prior marriages.  The Veteran included the reasons for the terminations of the appellant's prior marriages and the states they were terminated in.  The only information missing was the dates of the terminations.

The Board finds that the omission of the dates of the appellant's three prior divorces is not a substantive omission, since the Veteran provided all necessary information concerning the appellant's prior marriages that is required by law, and there is no conflict in the evidence concerning the number of her prior marriages.

The Board finds there is no evidence indicating that the Veteran's marriage to the appellant was invalid, no conflicting evidence regarding the appellant's prior marriages, and that the applications were not incomplete in any material way.  The specific information concerning the appellant's prior marriages was provided in exactly the same manner as the information regarding the Veteran's own prior marriages, and included all information required by law and regulation.

Therefore, the Board concludes that there was sufficient information on file at the time of the Veteran's death to establish the appellant as a dependent spouse, for purposes of accrued benefits.  As such, the appellant should be added to the Veteran's award as a dependent spouse, with payment effective May 1, 2011.


ORDER

Entitlement to additional compensation for a dependent spouse, for accrued benefits purposes, is granted.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for the cause of the Veteran's death and the claim for entitlement to burial benefits so that she is afforded every possible consideration.

The appellant claims service connection for the cause of the Veteran's death, identified on the Veteran's death certificate as cardiopulmonary arrest due to cardiomyopathy, is warranted.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159.  In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his lifetime.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, this letter must inform the appellant of the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appellant's claim for DIC benefits was received by the AOJ in October 2013.  A review of the record reveals that the appellant was not provided any VCAA notice regarding her claim for DIC benefits consistent with Hupp at any point during the appeal period.  Therefore, the Board finds that a remand is necessary in order to afford the appellant proper VCAA notice pursuant to Hupp, supra, and Dingess/Hartman, supra.

Additionally, the claim for burial benefits is inextricably intertwined with the claim of service connection for the cause of the Veteran's death, and therefore, must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant and her representative notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  The notice must also provide the appellant with information concerning the effective date that could be assigned should service connection be granted pursuant to Dingess/Hartman, supra.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claims for service connection for the Veteran's cause of death and entitlement to burial benefits should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


